DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/22 has been entered.
Response to Amendment
The amendment filed on 10/11/22 has been entered. As directed by amendment, claims 1, 3, 5, 8-11, 13, 19-20, 22-23 and 26-30 are amended, and claims 2, 4, 6, 7, 12, 14-18, 21 and 24-25 are cancelled. 
Claim Objections
Claim 1 is objected to because of the following informalities: “the the physical characteristics” in Claim 1, lns.20-21, should be “the physical characteristics”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 8-11, 13, 19-20, 22-23 and 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states “a plurality of images using an artificial intelligence technique in order to detect a plurality of different defects” in lines 3-5, and “automatically detecting, based on the operation of the one or more processors, one or more of the plurality of different defects within the medical device using the artificial intelligence technique” in lines 12-14. The specification is missing details of processing artificial intelligence technique to achieve determination of defects. The specification merely discloses in paragraph [0048] of US-Pub.20200405134 (also mentioned in pages 11-13 of Remarks received on 10/11/22), “artificial intelligence (AI) may be utilized, as part of the code executable by one or more elements of the detection system 300, to detect and further analyze defects of portions of surgical instruments during a reprocessing procedure……. AI may be utilized to detect mechanical defects, such as defect 700D.sub.2, which may be a scratch or other anomaly resulting from the passage of traumatic instrumentation through lumen 730B of surgical device 702.”.  The AI has been used in variety of systems for detecting defects/damages in the past and well-known technology. There are numerous types of AI, for example, neural network, machine learning (ML), deep learning (DNN), etc. The specification only states the artificial intelligence is as part of the code executable by one or more elements of the detection system. The code executable for image detections can be similarly used with multitude of imaging or vision software/program/processor, such as GPU, Pattern recognition (PR), Convolutional Neural (CNN), etc. Thus, the specification has insufficient steps/details of what types, and/or how the AI is used to accomplish the detection of defects, as if it is just used as any of the software/processor/algorithms mentioned or if there is any particularity of detecting to it. 
Additionally, the specification does not have sufficient details of how this defect can be automatically detected. The specification merely discloses “, by comparing certain physical characteristics of the lumen 730A a defect 700D.sub.1 may be detected” in paragraph [0048] of US-Pub.20200405134 (also mentioned in page 14 of Remarks received on 10/11/22). The specification does not have sufficient details/steps of achieving this automatic detection and what is/are commanding the automatic function here. From the specification, the detection scope may be performed manually inserted to detect the defects of the medical device. The details/steps of automatically functioning/processing of detection of defects once detection scope is inserted to the medical device, is not sufficiently disclosed in the specification. Moreover, drawings only show different images of defects and diagrams of the system, and missing automatic feature. Appropriate clarification/explanation is required.
Claim 1 also states ”comparing physical characteristics of the medical device in the one or more images” in line 15. The specification merely discloses in paragraph [0048] of US-Pub.20200405134 (also mentioned in page 15 of Remarks received on 10/11/22) "by comparing certain physical characteristics of the lumen 730A a defect 700D1 may be detected. Through further analysis of the imaging associated with the defect 700D1, the detection system 300 may further determine that the defect is a liquid or fluid.", and the specification does not have sufficient disclosure of what is being compared here, for example, is it compared to a baseline/threshold, or defects are compared to each other. If the defects are compared, what and how is assessing to decide the distinctions between defects and normality. Appropriate clarification/correction required.
Claims 5, 8, 27 and 28 state “automatically detecting”, and is rejected at least for the same reason stated above for Claim 1. 
Claim 13 states “using an artificial intelligence technique in order to detect a plurality of different defects”, “automatically detect one or more of the plurality of different defects within the medical device using the artificial intelligence technique” and ”comparing physical characteristics of the medical device in the one or more images”, and is rejected at least for the same reason stated above for Claim 1.
Claim 28 states “presenting a textual identifier adjacent to the visual border, wherein the textual identifier describes the one or more defects within the visual border”. The specification (Figures) does not have sufficient details of textual identifier describing one or more defects. It is assumed that the applicant is referring the textual identifiers are texts adjacent to the rectangular shaped border as shown specifically Figures 7A-D. From the figures, texts include “Strike-R”, and “Drop 97%”. It is difficult to correlate these texts shown in figures, to “describes of one or more defects” as claimed. Appropriate clarification/explanation is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 5, 8-11, 13, 19-20, 22-23 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 state “”comparing physical characteristics of the medical device in the one or more images” and it is unclear what is being compared to. Is there a baseline/threshold/reference to be compared to detect defects? (see also 112(a) rejection above).  Clarification/correction is required.
Claim 27 states “contain characteristics of the one or more defects”, and it is unclear what is representing these characteristics of defects, what is included in these characteristics. Appropriate clarification/correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 9, 13, 19 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundet et al. (US 20190224357).
Regarding Claim 1, Sundet et al. disclose a method for detecting defects of a medical device ([0024] a medical device inspection system and method), the method comprising: 
analyzing, based on operation of one or more processors of a detection system ([0008]-[0014]  the processor is further configured to determine, from an image captured by the fiber scope, that the lumen contains a defect), 
a plurality of images using an artificial intelligence technique in order to detect a plurality of different defects comprising characteristics of one or more liquids, biological debris, non- biological debris, contaminants, and mechanical defects in the plurality of images ([0008]-[0014] the processor may be configured to instruct the fiber scope to capture images at multiple positions within the lumen of the medical device; the processor may use artificial intelligence to distinguish differently labeled shapes within the lumen of the medical device, such as normal, gouged, oval, wet and debris-containing); 
obtaining procedural data related to the medical device ([0008]-[0014] processor may use artificial intelligence to record an image, a location, a description, a date, a time, a name of a person operating the system, and/or a recommended course of corrective action pertaining to an identified defect in the lumen of the medical device); 
positioning a detection scope within the medical device (Figs.5-7, [0008]-[0014] a processor with computer readable instructions for causing the feeder to advance the fiber scope automatically into the lumen of the medical device); 
acquiring one or more images at a current location of the detection scope ([0008]-[0014] capture images at multiple positions within the lumen of the medical device); 
automatically detecting, based on the operation of the one or more processors ([0008]-[0014] a processor with computer readable instructions for causing the feeder to advance the fiber scope automatically into the lumen of the medical device; processor is configured to determine, from an image captured by the fiber scope, that the lumen contains a defect), 
one or more of the plurality of different defects within the medical device using the artificial intelligence technique ([0008]-[0014] using artificial intelligence in the medical device inspection system to determine that the lumen contains the defect. Optionally, the method may also involve using the artificial intelligence to distinguish differently labeled shapes within the lumen of the medical device), 
wherein automatically detecting the one or more defects ([0008] he controller causes the feeder to advance the fiber scope automatically into the lumen; fiber scope to record a location of the defect in the lumen) 
comprises: comparing physical characteristics of the medical device in the one or more images ([0008]-[0014] the processor may be configured to instruct the fiber scope to capture images at multiple positions within the lumen of the medical device; the processor may use artificial intelligence to distinguish differently labeled shapes within the lumen of the medical device); 
and determining the one or more defects to be a particular liquid, biological debris, non-biological debris, contaminant, or mechanical defect based on said analyzing and comparing of the physical characteristics ([0008] the processor may use artificial intelligence to distinguish differently labeled shapes within the lumen of the medical device, such as normal, gouged, oval, wet and debris-containing); 
and updating the procedural data related to the medical device in response to automatically detecting the one or more defects ([0029]  the fiber scope to capture an image of the irregularity, determine a location of the irregularity in the form of a distance of the irregularity from a distal opening of the lumen, and store identifying information about the type and location of the irregularity in the controller. The controller may store additional information, such as the type of medical device 30 being examined, the date, the time, the identity of the personnel conducting the examination).
Regarding Claim 3, Sundet et al. disclose the method of claim 1, wherein said positioning of the detection scope ([0008]-[0014] a processor with computer readable instructions for causing the feeder to advance the fiber scope automatically into the lumen of the medical device) comprises: positioning the detection scope (fibers scope) within a working channel of the medical device ([0008]-[0014] into the lumen of the medical device).
Regarding Claim 8, Sundet et al. disclose the method of claim 1, wherein said automatically detecting the one or more defects ([0008]-[0014] advance the fiber scope automatically into the lumen of the medical device; fiber scope to capture images at multiple positions within the lumen of the medical device) comprises: determining a location for each of the one or more defects ([0008]-[0014] the lumen contains a defect, and instruct the feeder and/or the fiber scope to record a location of the defect in the lumen).  
Regarding Claim 9, Sundet et al. disclose the method of claim 8, wherein said determining the location for each of the one or more defects comprises: performing an optical flow analysis (Fig.5, [0037]-[0038] the medical device inspection system may include a computer processor with artificial intelligence capabilities and/or instructions for running an algorithm, either or both of which may allow the system to identify abnormalities within a medical device and even label the abnormalities according to types).
Regarding Claim 13, Sundet et al. disclose a device, comprising: an imaging device configured to acquire image data ([0008]-[0014] image captured by the fiber scope); and a processor coupled to the imaging device ([0008]-[0014]  the processor is further configured to determine, from an image captured by the fiber scope, that the lumen contains a defect),
the processor configured to: analyze a plurality of images using an artificial intelligence technique in order to detect a plurality of different defects comprising one or more liquids, biological debris, non-biological debris, contaminants, and mechanical defects in the plurality of images ([0008]-[0014] the processor may be configured to instruct the fiber scope to capture images at multiple positions within the lumen of the medical device; the processor may use artificial intelligence to distinguish differently labeled shapes within the lumen of the medical device, such as normal, gouged, oval, wet and debris-containing);
obtain procedural data related to a medical instrument that is under inspection ([0008]-[0014] processor may use artificial intelligence to record an image, a location, a description, a date, a time, a name of a person operating the system, and/or a recommended course of corrective action pertaining to an identified defect in the lumen of the medical device);
track a position of the imaging device within the medical instrument ([0008]-[0014] capture images at multiple positions within the lumen of the medical device); 
acquire one or more images from the imaging device at different locations within the medical instrument ([0008]-[0014] fiber scope to capture images at multiple positions within the lumen of the medical device);
automatically detect one or more of the plurality of different defects within the medical device using the artificial intelligence technique ([0008]-[0014] a processor with computer readable instructions for causing the feeder to advance the fiber scope automatically into the lumen of the medical device; processor is configured to determine, from an image captured by the fiber scope, that the lumen contains a defect),
wherein automatically detecting the one or more defects comprises: comparing physical characteristics of the medical device in the one or more images ([0008]-[0014] the processor may be configured to instruct the fiber scope to capture images at multiple positions within the lumen of the medical device; the processor may use artificial intelligence to distinguish differently labeled shapes within the lumen of the medical device);
and determining  the one or more defects to be a particular liquid, biological debris, non-biological debris, contaminant, or mechanical defect based on said analyzing and comparing of the physical characteristics ([0008] the processor may use artificial intelligence to distinguish differently labeled shapes within the lumen of the medical device, such as normal, gouged, oval, wet and debris-containing); 
and update the procedural data related to the medical device in response to automatically detecting the one or more defects ([0029]  the fiber scope to capture an image of the irregularity, determine a location of the irregularity in the form of a distance of the irregularity from a distal opening of the lumen, and store identifying information about the type and location of the irregularity in the controller. The controller may store additional information, such as the type of medical device 30 being examined, the date, the time, the identity of the personnel conducting the examination).
Regarding Claim 19, Sundet et al. disclose the device of claim 13, wherein the imaging device comprises: one or more optical fibers extending to a distal end of the imaging device (Figs.5-7, [0008]-[0014] a processor with computer readable instructions for causing the feeder to advance the fiber scope automatically into the lumen of the medical device), 
wherein the one or more optical fibers are configured to illuminate an inner structure the medical instrument as part of said acquiring the one or more images ([0010] the fiber scope may include an ultraviolet light emitter for emitting light onto a contaminated portion of the lumen of the medical device to help treat the contaminated portion).
Regarding Claim 29, Sundet et al. disclose the method of claim 1, further comprising: tracking an extension of the detection scope through the medical device ([0013]-[0014] the medical device inspection system, multiple distances into the lumen of the medical device at which images are captured by the flexible fiber scope); 
associating each image of the one or more images to a different position within the medical device based on a time each image is taken and the extension of the detection scope at the time each image is taken ([0008]-[0014] the medical device inspection system, multiple distances into the lumen of the medical device at which images are captured by the flexible fiber scope; [0024]  images may be captured at specified intervals, and the locations of the intervals may be recorded); 
and providing a specific location of each of the one or more defects within the medical device based said associating ([0008]-[0014] from an image captured by the fiber scope, that the lumen contains a defect, and instruct the feeder and/or the fiber scope to record a location of the defect in the lumen).
Regarding Claim 30, Sundet et al. disclose the method of claim 1, further comprising: activating an optical fiber of the detection scope ([0008] fiber scope to capture); 
and illuminating a lumen within the medical device with the optical fiber as part of said acquiring the one or more images (([0008]-[0014] the processor may be configured to instruct the fiber scope to capture images at multiple positions within the lumen of the medical device).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sundet et al. (US 20190224357) in view of Gerrans et al. (US 20190038791).	
Regarding Claim 5, the device of Sundet et al. discloses the claimed invention as discussed above concerning claim 3, but does not teach determining whether an end of the working channel of the medical device has been reached; advancing the detection scope; repeating the steps of acquiring the plurality of images, automatically detecting defects, and determining whether the end of the working channel of the medical device has been reached; and updating the procedural data after the end of the working channel of the medical device has been reached.
Gerrans et al. teach determining whether an end of the working channel of the medical device has been reached reached ([0040] imaging portion (160) of the borescope (30) is used to visually inspect the wall (220) of the lumen (200) of the medical device to determine if there has been any damage thereto, as may occur, for example, in the case of a working channel of an endoscope, though which a surgical instrument is repeatedly advanced and withdrawn, such that the inner lumen walls become scratched or gouged during operation); 
advancing the detection scope ([0040] repeatedly advance and withdrawn);  
repeating the steps of acquiring the plurality of images ([0040] repeatedly advance and withdrawn), 
automatically detecting defects ([0040] if there has been any damage), and determining whether the end of the working channel of the medical device has been reached ([0040] imaging portion (160) of the borescope (30) is used to visually inspect the wall (220) of the lumen (200) of the medical device to determine if there has been any damage thereto, as may occur, for example, in the case of a working channel of an endoscope, though which a surgical instrument is repeatedly advanced and withdrawn, such that the inner lumen walls become scratched or gouged during operation); 
and updating the procedural data after the end of the working channel of the medical device has been reached ([0051]-[0054]  borescope 30 is used as a scanner for a unique device identifier (“UDI”). information concerning the current processing of the device is digitally associated with that UDI, which can be manually entered or automatically uploaded to a local or remote computing device or network; [0056] handlers of the medical device are able to identify, track, document, archive, and communicate inspection findings, repair history, and sterilization history associated with particular medical devices).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sundet et al. to have determining whether an end of the working channel of the medical device has been reached; advancing the detection scope; repeating the steps of acquiring the plurality of images, automatically detecting defects, and determining whether the end of the working channel of the medical device has been reached; and updating the procedural data after the end of the working channel of the medical device has been reached as taught by Gerrans et al. in order to provide determining whether the wall of the lumen has been damaged by visually inspecting the wall of the lumen ([0009] of Gerrans et al.).
Regarding Claim 23, the device of Sundet et al. discloses the claimed invention as discussed above concerning claim 1, but does not teach determining historic usage of the medical device as part of a particular medical procedure in the procedural data;  scheduling use of the medical device to an upcoming instance of the particular medical procedure based on the historic usage.
Gerrans et al. teach determining historic usage of the medical device as part of a particular medical procedure in the procedural data ([0056] handlers of the medical device are able to identify, track, document, archive, and communicate inspection findings, repair history, and sterilization history associated with particular medical devices); 
scheduling use of the medical device to an upcoming instance of the particular medical procedure based on the historic usage ([0056]-[0057] with the aid of artificial intelligence, the system can assess which decontamination processes are best suited for specific types of instruments and after specific types of procedures)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sundet et al. to have determining historic usage of the medical device as part of a particular medical procedure in the procedural data;  scheduling use of the medical device to an upcoming instance of the particular medical procedure based on the historic usage as taught by Gerrans et al. in order to provide determining whether the wall of the lumen has been damaged by visually inspecting the wall of the lumen ([0009] of Gerrans et al.).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sundet et al. (US 20190224357) in view of Tanaka et al. (US 20180353061).	
Regarding Claim 10, the device of Sundet et al. discloses the claimed invention as discussed above concerning claim 8, and teaches wherein said determining the location for each of the one or more defects ([0038] system may provide other information about the irregularity, such as its location in the lumen (a distance from one end of the medical device, for example)). However, Sundet et al. do not teach measuring an acceleration of a distal tip of the detection scope.
Tanaka et al. teach measuring an acceleration of a distal tip of the detection scope ([0069]-[0070]acceleration sensor 242 is provided in the control section 22 or in the distal end of the insertion section 24).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sundet et al. to have wherein determining the location for each of the one or more defects includes measuring an acceleration of the distal tip of the detection scope as taught by Tanaka et al. in order to provide pre-fail state in which the endoscope is likely to reach to the first pre-failure state ([0070] of Tanaka et al.).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sundet et al. (US 20190224357) in view of Segall (US 20110080588).	
Regarding Claim 11, the device of Sundet et al. discloses the claimed invention as discussed above concerning claim 8, but does not teach wherein said determining the location for each of the one or more defects comprises: measuring a ratio between a rotational movement of a motor and a linear movement of the detection scope.
Segall teaches wherein said determining the location for each of the one or more defects comprises: measuring a ratio between a rotational movement of a motor and a linear movement of the detection scope ([0099] spin rotatable shaft 218 which spins probe tip 206 as linear movement machine 223 linearly moves base 202 so that probe tip 206 enters bore 12, and detect surface defect).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sundet et al. to have wherein determining the location for each of the one or more defects includes measuring the ratio between the rotational movement of the motor and the linear movement of the detection scope as taught by Segall in order to provide indication of the presence of surface defect  ([0099] of Segall).
Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sundet et al. (US 20190224357) in view of Kwan et al. (US 20180286510).	
Regarding Claim 20, the device of Sundet et al. discloses the claimed invention as discussed above concerning claim 1, but does not teach calculating a remaining useful life of the medical device based on the procedural data and the one or more defects, wherein the procedural data comprises a historical record of the medical device; and removing the medical device from service based on the remaining useful life.
Kwan et al. teach calculating a remaining useful life of the medical device based on the procedural data and the one or more defects ([0081] and [0176] status of the component may comprise a remaining operational life of the component; [0190] determine an operational status or remaining operational life of a component of the medical device 205, which can be used to assess whether or not the component needs to be replaced), 
wherein the procedural data comprises a historical record of the medical device ([0176] and [0212] usage information is received from one or more medical devices 205); 
and removing the medical device from service based on the remaining useful life ([0190] determine an operational status or remaining operational life of a component of the medical device 205, which can be used to assess whether or not the component needs to be replaced. If a determination is made that the component should be replaced, the user may be prompted to order replacement components for the medical device 205).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sundet et al. to have calculating a remaining useful life of the medical device based on the procedural data and the one or more defects, wherein the procedural data comprises a historical record of the medical device; and removing the medical device from service based on the remaining useful life as taught by Kwan et al. in order to provide a user with recommended lifetime or usage information of medical devices ([0159] of Kwan et al.).
Regarding Claim 26, the device of Sundet et al. discloses the claimed invention as discussed above concerning claim 1, but does not teach determining a current state of the medical device based on the one or more defects; tracking historical usage and maintenance associated with  the medical device as part of the procedural data; and determining a remaining useful life for the medical device based on the current state and the historical usage and maintenance.
Kwan et al. teach determining a current state of the medical device based on the one or more defects ([0081] whether or not the medical device 105, 205 is currently being used ); 
tracking historical usage and maintenance associated with  the medical device as part of the procedural data ([0081] a history of alarms for the medical device 105, 205; and an operational state of the medical device 105, 205); 
and determining a remaining useful life for the medical device based on the current state and the historical usage and maintenance ([0081] Status information about the medical device 105, 205 may include at least one of a model number, a serial number, or a software version related to the medical device 105, 205, 5; the remaining lifetime of a consumable component associated with the medical device 105, 205; the time elapsed since the last maintenance check of the medical device 105, 205; a history of alarms for the medical device 105, 205; and an operational state of the medical device 105, 205).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sundet et al. to have determining a current state of the medical device based on the one or more defects; tracking historical usage and maintenance associated with  the medical device as part of the procedural data; and determining a remaining useful life for the medical device based on the current state and the historical usage and maintenance as taught by Kwan et al. in order to provide enabling or assisting in the execution of a maintenance task related to a medical device, such as a diagnostic test ([0005] of Kwan et al.).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sundet et al. (US 20190224357) in view of Hosoi et al. (US 20180102189).	
Regarding Claim 22, the device of Sundet et al. discloses the claimed invention as discussed above concerning claim 1, and teaches tracking service data associated with usage of the medical usage in different medical procedures ([0008] and [0029] the processor may use artificial intelligence to record an image, a location, a description, a date, a time, a name of a person operating the system, and/or a recommended course of corrective action pertaining to an identified defect in the lumen of the medical device). However, Sundet et al. do not teach identifying a plurality of future procedures scheduled by different personnel; and schedule use of the medical device by a particular personnel in at least one of the plurality of future procedures based on the service data.
Hosoi et al. teach identifying a plurality of future procedures scheduled by different personnel ([0275] the endoscope assignment unit 126 performs the endoscope assignment processing such that a specific doctor preferentially uses a specific endoscope); 
and schedule use of the medical device by a particular personnel in at least one of the plurality of future procedures based on the service data ([0017]-[0018] endoscope assignment unit determines an endoscope to be assigned to an endoscopic examination, based on the preferential endoscope information held in the assigned endoscope information holding unit and the information on the doctor of an endoscopic examination that the examination schedule management unit manages).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sundet et al. to have identifying a plurality of future procedures scheduled by different personnel; and schedule use of the medical device by a particular personnel in at least one of the plurality of future procedures based on the service data as taught by Hosoi et al. in order to provide a technique for appropriately performing scheduling of endoscopes ([0016] of Hosoi et al.).
Claim 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sundet et al. (US 20190224357) in view of Mitsunaga (US 20190082943).	
Regarding Claim 27, the device of Sundet et al. discloses the claimed invention as discussed above concerning claim 1, but does not teach wherein said automatically detecting the one or more defects further comprises: presenting a visual border around one or more regions in the one or more images that contain the characteristics of the one or more defects.
Mitsunaga teaches wherein said automatically detecting the one or more defects ([0035] acquire an endoscopic image by an endoscopic inspection of each inspection part, (ii) to assess the kind of damage and the degree) further comprises: presenting a visual border around one or more regions in the one or more images that contain the characteristics of the one or more defects ([0039]-[0040] a mark such as a (i) circle surrounding the position of the damage or an arrow indicating the position of the damage).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sundet et al. to have xwherein said automatically detecting the one or more defects further comprises: presenting a visual border around one or more regions in the one or more images that contain the characteristics of the one or more defects as taught by Mitsunaga in order to provide images of damages assessed upon inspection ([0038]-[0039] of Mitsunaga). The modified device of Sundet et al. in view of Mitsunaga will hereinafter be referred to as the modified device of Sundet et al. and Mitsunaga.
Regarding Claim 28, the modified device of Sundet et al. and Mitsunaga teach the claimed invention as discussed above concerning claim 27, and Mitsunaga teaches rein said automatically detecting the one or more detects ([0035] acquire an endoscopic image by an endoscopic inspection of each inspection part, (ii) to assess the kind of damage and the degree) comprises: presenting a textual identifier adjacent to the visual border ([0039]-[0040 a mark such as a (i) circle surrounding the position of the damage or an arrow indicating the position of the damage, (ii) text comments on the damage), wherein the textual identifier describes the one or more defects within the visual border (Fig.11, [0067] kind of damage is displayed).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 8-11, 13, 19-20, 22-23 and 26-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Scoping the scope: endoscopic evaluation of endoscope working channels with a new high-resolution inspection endoscope”, Barakat et al.
US 20210386278	Jackson; Mark et al.
US 20210098123	Endo; Yoshihide
Non-Patent Literature “Scoping the scope: endoscopic evaluation of endoscope working channels with a new high-resolution inspection endoscope” discloses a new ultra-slim flexible inspection endoscope to evaluate the working channels of all endoscopes in our busy endoscopy unit for channel damage and for the presence of residual debris despite high-level disinfection. We conceptualized a scoring system to categorize the presence and extent of damage and residue within all endoscope working channels and used an ATP bioluminescence assay to evaluate the impact of working channel damage and residue on the adequacy of reprocessing.  (See figures below showing detection of defects inside a working channel).

    PNG
    media_image1.png
    778
    624
    media_image1.png
    Greyscale

Jackson et al. (US 20210386278) disclose a system and method of use for endoscope fluorescence inspection. A borescope inspection system may also be integrated into aspects of the inspection process, such as to visually inspect an interior lumen of a channel in the endoscope for damage, contamination, blockage, etc. Residual contamination inspection. Microbes and in particular biofilm may resist cleaning if lodged in damaged or irregular portions of the endoscope. A procedure of manual or human-guided inspection for residue can be used to identify an abnormal state caused by the presence of biological materials within the interior channels, exterior surfaces, or components of the endoscope. Such damage inspection may be performed or confirmed by use of a fluorescence inspection system, fluorescence devices and fluorescence inspection techniques, borescope inspection system, visual inspection system, and other mechanisms. Tracking system 380 may be accessed (e.g., viewed, updated, input, or output) through use of a user computing system 430, such as with an input device 432 and output device 434 of a personal computer, tablet, workstation, or smartphone, operated by an authorized user (See figures below and [0027], [0035]-[0037], [0056]-[0057]]).

    PNG
    media_image2.png
    381
    681
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    544
    814
    media_image3.png
    Greyscale

Endo (US 20210098123) discloses a failure information memory unit storing information regarding a period until the failure of an endoscope in a plurality of medical facilities for each cause of failure. A similar facility identification unit identifies a second medical facility similar to a first medical facility. A date determination unit determines, using information regarding a period until failure of an endoscope in the second medical facility, designated date information regarding a date on which alerting should be made in the first medical facility according to the cause of the failure.  (See figure below and [0041]-[0045]).

    PNG
    media_image4.png
    436
    585
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795